Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 12 recite the limitation “between the retractable step unit under the tread unit”. The term “between” would require 2 reference points to be clearly defined, therefore the location of the “gap” is unclear as it is not defined as being between the step unit and another reference point. Based on the specification, the limitation has been interpreted as “between the retractable step unit and the tread unit”.
In Claim 6, Line 2, “which” should be deleted.
In Claim 9, Line 2, “which” should be deleted.
In Claim 19, Line 1, “which” should be deleted.
Allowable Subject Matter
Claims 7-10 and 17-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention of Claims 1 and 6, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the hinge portion of the wiper unit has a hook which is received or can be received in the recess as required by Claim 7.
Claim 8 depends from Claim 7
Although the prior art discloses all the features of the claimed invention of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the wiper unit has a groove which is configured in order to receive a lug of the tread unit as required by Claim 9.
Although the prior art discloses all the features of the claimed invention of Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a plurality of wiper units of which the wiper unit is one, wherein the plurality of wiper units which are arranged adjacent to one another so as to be coupled or couplable to the tread unit as required by Claim 10.
Although the prior art discloses all the features of the claimed invention of Claims 11 and 16, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the hinge portion of the wiper unit has a hook which is received or can be received in the recess as required by Claim 17.
Claim 18 depends from Claim 17
Although the prior art discloses all the features of the claimed invention of Claim 11, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the wiper unit has a groove which is configured in order to receive a lug of the tread unit as required by Claim 19.
Although the prior art discloses all the features of the claimed invention of Claim 11, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a plurality of wiper units of which the wiper unit is one, wherein the plurality of wiper units which are arranged adjacent to one another so as to be coupled or couplable to the tread unit as required by Claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (6,598,253).
Consider Claim 1, Allen discloses a tread device for a retractable step access system, that includes a linearly movable retractable step unit (90), for a vehicle (bus), wherein the tread device comprises: a tread unit (1); and at least one wiper unit (70) which is coupled or can be coupled movably to the tread unit, is configured as a flap and is arranged and configured to rest on the retractable step unit to wipe off dirt and form a ramp, wherein the wiper unit is arranged and configured to rest on the retractable step unit both in an operating state, in which the retractable step unit is arranged so as to protrude from under the tread unit, and in an inoperative state, in which the retractable step unit is arranged underneath the tread unit.
Consider Claim 2, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the wiper unit (70) is arranged and configured designed in order, in the inoperative state, to seal a gap (71) between the retractable step unit under the tread unit.
Consider Claim 3, Allen discloses all of the features of the claimed invention, as described above, and further discloses comprising a hinge joint unit (attachment for 70) 
Consider Claim 4, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the wiper unit (70) is arranged and designed configured to rest on the retractable step unit (90) under gravitational force in order to form the ramp.
Consider Claim 5, Allen discloses all of the features of the claimed invention, as described above, and further discloses comprising a press-on unit which is arranged and designed configured to press the wiper unit (70) against the retractable step unit in order to form the ramp (C3, L 22-24).
Consider Claim 6, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the tread unit has a recess (see location of flap hinge in Fig. 8) for receiving a hinge portion (attachment for 70) of the wiper unit (70).
Consider Claim 11, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein a retractable step access system comprising the tread device as claimed in claim 1 of the preceding claims, and the retractable step unit (90) which is arranged in a linearly movable manner under the tread unit (1).
Consider Claim 12, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the wiper unit (70) is arranged and configured , in the inoperative state, to seal a gap (110) between the retractable step unit under the tread unit.
Consider Claim 13, Allen discloses all of the features of the claimed invention, as described above, and further discloses further comprising a hinge joint (attachment for 70) unit which is configured to couple the wiper unit (70) rotatably to the tread unit (1).
Consider Claim 14, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the wiper unit (70) is arranged and configured to rest on the retractable step unit (90) under gravitational force to form the ramp.
Consider Claim 15, Allen discloses all of the features of the claimed invention, as described above, and further discloses comprising a press-on unit which is arranged and configured to press the wiper unit against the retractable step unit to form the ramp (C3, L 22-24).
Consider Claim 16, Allen discloses all of the features of the claimed invention, as described above, and further discloses wherein the tread unit has a recess (see location of flap hinge in Fig. 8) for receiving a hinge portion of the wiper unit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618